Name: 89/76/EEC: Commission Decision of 23 December 1988 approving a programme to improve processing and marketing facilities for fruit and vegetables in Hessen, submitted by the Federal Republic of Germany pursuant to Council Regulation (EEC) No 355/77 (only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: regions of EU Member States;  plant product;  agricultural policy
 Date Published: 1989-02-01

 Avis juridique important|31989D007689/76/EEC: Commission Decision of 23 December 1988 approving a programme to improve processing and marketing facilities for fruit and vegetables in Hessen, submitted by the Federal Republic of Germany pursuant to Council Regulation (EEC) No 355/77 (only the German text is authentic) Official Journal L 030 , 01/02/1989 P. 0071 - 0071*****COMMISSION DECISION of 23 December 1988 approving a programme to improve processing and marketing facilities for fruit and vegetables in Hessen, submitted by the Federal Republic of Germany pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic) (89/76/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed (1), as last amended by Regulation (EEC) No 1760/87 (2), and in particular Article 5 thereof, Whereas the Government of the Federal Republic of Germany forwarded on 11 September 1987 a programme to improve processing and marketing facilities for fruit and vegetables in Hessen and supplied additional information on 24 August 1988; Whereas the said programme relates to the modernization and rationalization of the storage, treatment, marketing and processing of fruit and vegetables; whereas it is intended to ensure the competitiveness of this sector and to raise the quality of the products concerned; whereas it therefore constitutes a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas the programme contains sufficient information, as required by Article 3 of Regulation (EEC) No 355/77, to show that the objectives laid down in Article 1 of the said Regulation can be achieved in respect of the processing and marketing of fruit and vegetables in Hessen; whereas the time allowed for implementation of the programme does not exceed the limits referred to in Article 3 (1) (g) of the Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The programme for the improvement of processing and marketing facilities for fruit and vegetables in Hessen, which was forwarded by the Government of the Federal Republic of Germany on 11 September 1987 and concerning which additional information was supplied on 24 August 1988, is hereby approved. Article 2 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 23 December 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 167, 26. 6. 1987, p. 1.